DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of U.S. Patent No. 10355080, in view of Xie (US PG Pub. No. 2015/0364378, hereinafter Xie) .   

	Regarding claim 1, claims 1 of US Patent 10355080 recited “A semiconductor structure comprising: one or more semiconductor devices on a wafer, the one or more semiconductor devices including a nitride cap formed over a metal gate and interlayer dielectric surrounding the metal gate, the one or more semiconductor devices having source/drain junctions; a first a middle-of-line (MOL) oxide layer portion and a second MOL oxide layer portion; one or more self-aligned contact areas (CAs), surrounded by a first nitride layer and disposed over a silicide, the silicide filling trenches that are formed through a second nitride layer down to the source/drain junctions, wherein the first MOL oxide layer portion and the second MOL oxide layer portion are each directly contacting 

Claims 1 of patent 9780211 does not recite “A semiconductor structure comprising:
two parallel, adjacent metal gate stacks, 
a second contact area element contacting a top surface of the second conductive trench;
(ii) the second conductive trench, (and (iv) the second contact area element; 

Xie discloses in Fig 2O a semiconductor structure comprising:
A semiconductor structure comprising:
two parallel, adjacent metal gate stacks (middle/right 108), wherein the two parallel, adjacent metal gate stacks comprise (i) an inner metal gate stack(middle 108) disposed between a first conductive trench (left 122N) and a second conductive trench(right 122N/left 124P) and (ii) an outer metal gate stack(right 108) disposed adjacent to a single conductive trench(right 122N/left 124P), and wherein the single conductive trench is the second conductive trench(right 122N/left 124P);
a first contact area element(left 134 CA) contacting a top surface of the first conductive trench (left 122N);

an oxide layer(128) disposed above the two parallel, adjacent metal gate stacks and adjacent to (i) the first conductive trench (left 122N), (ii) the second conductive trench(right 122N/left 124P), (iii) the first contact area element(left 134 CA), and (iv) the second contact area element(innermost left/right 134 CA);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xie to the teachings of US Patent 10355080 in order to form gate and source/drain contact openings by performing a common etch patterning process [0002, Xie]. 


Regarding claim 18, claims 5 of US Patent 10355080 and Xie recited “The semiconductor structure of claim 1, further comprising metal caps over the metal gates and the one or more CAs.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-8, 10, 12-15, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US PG Pub. No. 2015/0364378, hereinafter Xie) in view of Xie (USPGPUB DOCUMENT: 2015/0021683, hereinafter Xie-683).


Re claim 1 Xie discloses in Fig 2O a semiconductor structure comprising:
two parallel, adjacent metal gate stacks (middle/right 108), wherein the two parallel, adjacent metal gate stacks comprise (i) an inner metal gate stack(middle 108) disposed between a first conductive trench (left 122N) and a second conductive trench(right 122N/left 124P) and (ii) an outer metal gate stack(right 108) disposed adjacent to a single conductive trench(right 122N/left 124P), and wherein the single conductive trench is the second conductive trench(right 122N/left 124P);
a first contact area element(left 134 CA) contacting a top surface of the first conductive trench (left 122N);
a second contact area element(innermost left/right 134 CA)  contacting a top surface of the second conductive trench(right 122N/left 124P);
an oxide layer(128) disposed above the two parallel, adjacent metal gate stacks and adjacent to (i) the first conductive trench (left 122N), (ii) the second conductive trench(right 122N/left 124P), (iii) the first contact area element(left 134 CA), and (iv) the second contact area element(innermost left/right 134 CA); 



Xie-683 discloses in Fig 4H a first air gap (right 170 of Xie-683) disposed in the oxide layer (168) above the outer metal gate stack (left/right 120/106).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xie-683 to Xie in order to reduce the capacitance of the device[0056, Xie-683]

Re claim 2 Xie and Xie-683 disclose the semiconductor structure of claim 1, further comprising:
a first spacer(left 110 on middle 108) disposed between the inner metal gate stack(middle 108) and the first conductive trench (left 122N); and
a second spacer(right 110 on middle 108) disposed between the inner metal gate stack(middle 108) and the second conductive trench(right 122N/left 124P).

Re claim 3 Xie and Xie-683 disclose the semiconductor structure of claim 1, further comprising:
a nitride cap layer(112)[0034 of Xie] disposed on the inner metal gate stack(middle 108).



Re claim 5 Xie and Xie-683 disclose the semiconductor structure of claim 4, wherein a top surface of the dielectric layer(interlayer dielectric 114) [0031] is disposed at substantially a same level as an upper surface of the nitride cap layer(112)[0034 of Xie] on the inner metal gate stack(middle 108).

Re claim 6 Xie and Xie-683 disclose the semiconductor structure of claim 1, further comprising:
a second air gap (left 170 of Xie-683) disposed in the oxide layer(128) above the inner metal gate stack(middle 108).

Re claim 7 Xie and Xie-683 disclose the semiconductor structure of claim 6, wherein an upper portion of the second air gap (left 170 of Xie-683) extends vertically to a level below (i) a top surface of the first contact area element(left 134 CA)  and (ii) a top surface of the second contact area element(innermost left/right 134 CA) .

Re claim 8 Xie and Xie-683 disclose the semiconductor structure of claim 7, wherein a bottom surface of a lower portion of the second air gap (left 170 of Xie-683) is disposed at a level lower (170 is lower than 114) than (i) the top surface of the first conductive 

Re claim 10 Xie and Xie-683 disclose the semiconductor structure of claim 6, wherein a bottom surface of a lower portion of the second air gap (left 170 of Xie-683) is disposed at a level lower (170 is lower than 114) than (i) the top surface of the first conductive trench (left 122N) and (ii) the top surface of the second conductive trench(right 122N/left 124P).

Re claim 12 Xie and Xie-683 disclose the semiconductor structure of claim 6, further comprising a dielectric layer(interlayer dielectric 114) [0031] adjacent to the outer metal gate stack(right 108) and disposed on a side of the outer metal gate stack(right 108) that is opposite from the second conductive trench(right 122N/left 124P).

Re claim 13 Xie and Xie-683 disclose the semiconductor structure of claim 12, wherein a top surface of the dielectric layer(interlayer dielectric 114) [0031] is disposed at substantially a same level as a top surface of (i) the first conductive trench (left 122N) and (ii) the second conductive trench(right 122N/left 124P).

Re claim 14 Xie and Xie-683 disclose the semiconductor structure of claim 1, wherein an upper portion of the first air gap (left/right 170 of Xie-683) extends vertically to a level below a top surface of the second contact area element(innermost left/right 134 CA) .



Re claim 17 Xie and Xie-683 disclose the semiconductor structure of claim 1, wherein a bottom surface of a lower portion of the first air gap (left/right 170 of Xie-683) is disposed at a level lower(170 is lower than 114)  than the top surface of the second conductive trench(right 122N/left 124P).

Re claim 19 Xie and Xie-683 disclose the semiconductor structure of claim 1, further comprising a dielectric layer(interlayer dielectric 114) [0031] adjacent to the outer metal gate stack(right 108) and disposed on a side of the outer metal gate stack(right 108) that is opposite from the second conductive trench(right 122N/left 124P).

Re claim 20 Xie and Xie-683 disclose the semiconductor structure of claim 19, further comprising a third spacer(right 110 on right 108) disposed between the outer metal gate stack(right 108) and the dielectric layer(interlayer dielectric 114) [0031].

Re claim 21 Xie and Xie-683 disclose the semiconductor structure of claim 19, wherein a top surface of the dielectric layer(interlayer dielectric 114) [0031] is disposed at substantially a same level as a top surface of (i) the first conductive trench (left 122N) and (ii) the second conductive trench(right 122N/left 124P).

Claim(s) 9, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US PG Pub. No. 2015/0364378, hereinafter Xie) and Xie-683 in view of Doris (USPGPUB DOCUMENT: 2013/0049132, hereinafter Doris).


Re claim 9 Xie and Xie-683 disclose the semiconductor structure of claim 8, further comprising:

Xie and Xie-683 do not specifically teach a first selective metal cap disposed on a top surface of the inner metal gate stack(middle 108); and a second selective metal cap disposed on a top surface of the outer metal gate stack(right 108).

Doris discloses in Fig 9a selective metal cap (7 of Doris) disposed on a top surface of the metal gate stack(6)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Doris to the teachings of Xie in order to exhibit a reduced parasitic capacitance[0004, Doris].  In doing so, a first selective metal cap (7 of Doris)  disposed on a top surface of the inner metal gate stack(middle 108); and a second selective metal cap (7 of Doris)  disposed on a top surface of the outer metal gate stack(right 108).




Re claim 11 Xie and Xie-683 disclose the semiconductor structure of claim 6, further comprising:


Xie and Xie-683 do not specifically teach a first selective metal cap disposed on a top surface of the inner metal gate stack(middle 108); and
a second selective metal cap disposed on a top surface of the outer metal gate stack(right 108).

Doris discloses in Fig 9a selective metal cap (7 of Doris) disposed on a top surface of the metal gate stack(6)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Doris to the teachings of Xie in order to exhibit a reduced parasitic capacitance[0004, Doris].  In doing so, a first selective metal cap(7 of Doris) disposed on a top surface of the inner metal gate stack(middle 108); and
a second selective metal cap disposed on a top surface of the outer metal gate stack(right 108).


Re claim 16 Xie and Xie-683 disclose the semiconductor structure of claim 15, 



Doris discloses in Fig 9further comprising a selective metal cap(17 of doris) disposed on a top surface of an outer portion of the outer metal gate stack(6).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Doris to the teachings of Xie in order to exhibit a reduced parasitic capacitance[0004, Doris].  


Re claim 18 Xie and Xie-683 disclose the semiconductor structure of claim 1, 

Xie and Xie-683 do not specifically teach further comprising a selective metal cap disposed on a top surface of an outer portion of the outer metal gate stack(right 108).

Doris discloses in Fig 9further comprising further comprising a selective metal cap (17 of doris) disposed on a top surface of an outer portion of the outer metal gate stack(6).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Doris to the teachings of Xie in order to exhibit a reduced parasitic capacitance[0004, Doris].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.